Citation Nr: 1708086	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from August 1988 to August 2008. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection and a noncompensable rating for hypertension, effective September 1, 2008. 

The Veteran requested a BVA hearing which was scheduled for May 2011but the Veteran did not appear, and neither the Veteran nor his representative has submitted a statement of good cause or an additional request for a Board hearing.  Therefore, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(c)-(d) (2016). 

This matter has been previously remanded by the Board for additional development in July 2011, May 2014, January 2015, and August 2015. As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives). 


FINDING OF FACT

For the entire period on appeal, the Veteran's hypertension has required prescription medication, but has not been manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for hypertension have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Notably, following an initial September 2008 hypertension examination, VA attempted to provide several additional VA examinations spanning from October 2010 through June 2016; however, the Veteran consistently failed to appear.  The prior Board remands noted in the introduction above have addressed the potential lack of notice of the date and time for the VA examinations to the Veteran, and directed VA to obtain copies of the examination notice letters sent by the VA medical center (VAMC) to the Veteran and to associate them with the claims file.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (Failure to receive notice of an examination could provide good cause for the failure to report). 

A VA scheduling clerk typically provides a veteran notice of a VA examination via an electronically generated letter.  Id. at 574.  However, upon repeated efforts by VA to obtain such correspondence, the VAMC has provided a negative reply and indicated that copies of VA exam notification letters are not preserved.  Moreover, there is no indication that the Veteran has not received notice of previously-scheduled examinations; and the Veteran nor his representative has asserted that notice was not received.

Additionally, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examinations); Kyhn v. Shinseki, 716 F.3d at 577-78 (holding that the Board must make a factual determination as to whether the presumption of regularity applies to notice of VA examinations).

The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary." Statements made by the veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Further, the presumption of regularity cannot be rebutted absent an assertion that notice was not received.  Clarke v. Nicholson, 21 Vet. App. 130 (2006).

Although the Veteran's electronic record does not include a copy of the notice provided to the Veteran regarding his VA examinations, he has not asserted that he did not receive the repeated notices of scheduled VA examinations in order to rebut the presumption of regularity with respect to the mailing of such notices.  In the February 2012, November 2014, May 2015, and August 2016 Supplemental Statements of the Case, the RO notified the Veteran of his failure to report for multiple examinations.  None of these Supplemental Statements of the Case were returned to VA as undeliverable.  Thus, the Board presumes the Veteran received these documents.  If the Veteran had not received notice of the VA examination and wanted to participate in an examination, the Board finds it likely that he would have contacted the RO after having received the Supplemental Statement of the Case and informed it that he was available to attend a VA examination.  Thus, the Board finds that VA's duty to assist has been met.

Therefore, the Board finds that the presumption of regularity applies with respect to the mailing of previously scheduled VA examinations, and in light of the fact that the Veteran failed without good cause to report for a necessary examination in conjunction with his claim for increased rating for hypertension, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2016).  Under such circumstances, there is no duty to provide another examination or to obtain an additional medical opinion.  Id.  

II.  Increased Ratings - Hypertension  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart, 21 Vet. App. 505.  Thus, the Board has considered the Veteran's claim of entitlement to an initial compensable disability rating for hypertension from the effective date of the claim, or September 1, 2008, to the present.  

The Veteran's service-connected hypertension is rated as noncompensable from September 1, 2008 under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104, DC 7101 (2016).  Pursuant to DC 7101, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  Id. A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more warrants a 40 percent rating.  Id.  A maximum schedular 60 percent disability rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

Turning to the relevant evidence of record from the assigned effective date of September 1, 2008, the Veteran was first afforded a VA hypertension examination on September 8, 2008.  At that time, the Veteran reported that his hypertension was diagnosed three years prior, but stated that he was not currently taking medication.  Upon physical examination, his blood pressure readings were: 143/96, 154/97 and 158/103.  The VA examiner diagnosed essential hypertension which was related to the Veteran's active service.

In the Veteran's March 2010 notice of disagreement with the RO's decision, he reported that his blood pressure had gotten worse and he was currently on medication. 

The Board acknowledges that VA treatment records relevant to the Veteran's hypertension claim during the appeal period are sparse.  Significantly, the post-service VA treatment records within the claims file do not document additional blood pressure readings except for those noted at the September 2008 VA examination.  However, post service VA dental treatment records from 2009 indicate that the Veteran was issued blood pressure medication.

The Board's review of the record reveals that the Veteran's recorded blood pressure measurements throughout the appeal period do not include diastolic values which were predominantly at or above 100, or systolic pressure predominantly 160 or more.  Indeed, the only documented blood pressure readings during the appeal period, upon VA examination in September 2008, do not meet the rating criteria for an increased 10 percent disability rating.  See Id.

The Board acknowledges that the lay and medical evidence of record reflects that the Veteran was taking blood pressure medication during the pendency of the appeal.  While it is unclear if the Veteran's use of such medication was continuous, even if the Board were to afford the Veteran the benefit of the doubt in this regard, nevertheless, as discussed above, the objective evidence of record does not document a history of diastolic blood pressure elevation to predominantly 100 or more, which is also required for an increased 10 percent disability rating based on the use of continuous hypertension medication.  

To the extent that the Veteran's lay statements assert that he has met the rating criteria for an increased rating for hypertension, the Board finds this information less probative.  Although the Veteran is competent to talk about observable symptoms, there is no evidence that he has submitted any additional blood pressure readings, and he is not competent to report diastolic or systolic blood pressure in the absence of objective testing.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007). 

Therefore, based on all evidence of record, the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial compensable disability rating for hypertension for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Other Considerations - Extraschedular/TDIU/SMC

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular disability rating assigned for the Veteran's hypertension is adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hypertension.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the applicable rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestation of the Veteran's hypertension is considered by the schedular disability rating assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his service-connected hypertension has precluded him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board has considered whether the Veteran's hypertension warrants entitlement to special monthly compensation (SMC); however, the Board finds that the matter of SMC is not raised by the Veteran or warranted by the evidence of record for any period on appeal.  See 38 U.S.C.A. § 1114 et seq. (West 2014); 38 C.F.R. § 3.350 et seq. (2016).  


ORDER

An initial compensable disability rating for hypertension is denied for the entire period on appeal. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


